Citation Nr: 1430149	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased evaluation for bilateral pes planus with hallux valgus, currently rated as 10 percent disabling.  

2. Entitlement to service connection for post-operative ilioinguinal nerve entrapment, including as secondary to right inguinal herniorrhaphy.  

3. Entitlement to service connection for benign prostatic hyperplasia.

4. Entitlement to service connection for a headache disorder, to include: migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 until September 1996.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in February 2008.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issue of entitlement to service connection for headaches to the broader issue of entitlement to service connection for a headache disorder, to include: migraine headaches, as is reflected on the cover page.  

The issue of entitlement to an increased evaluation for right inguinal herniorrhaphy with residual scarring has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for benign prostatic hyperplasia and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral pes planus is manifested through severe symptoms, such 
as: moderately to severely flattening of the arches, continuous severe pain on manipulation and use, weakness, and fatigue, despite the use of orthopedic inserts or shoes.  

2. The Veteran's bilateral pes planus is not manifested by marked inward displacement and severe spasm of the Achilles, or marked pronation. 

3. On February 24, 1989, the Veteran underwent transection of the ilioinguinal nerve.

4. On September 12, 2005, the Veteran underwent a nerve block of the ilioinguinal nerve.   

5. The March 2007 VA examiner noted that the Veteran has pain at the site of previous right groin surgery.

6. On February 12, 2008, the Veteran was granted an increased evaluation of 10 percent for right inguinal herniorrhaphy with residual scar.

7. The Veteran does not have a current diagnosis of post-operative ilioinguinal nerve entrapment.
 

CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but not in excess of 30 percent, for bilateral pes planus with hallux valgus are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5276 (2013). 

2. The criteria for service connection for post-operative ilioinguinal nerve entrapment, including as secondary to right inguinal herniorrhaphy have not been met. 38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.10, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Bilateral Pes Planus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the evidence does not suggest that the Veteran's disability has significantly changed and a uniform evaluation is warranted.

Disabilities of the foot are rated under DC 5276 through 5284.  As an initial matter, the Veteran's feet have not been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones, as evidenced by x-rays and examination in March 2007.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5281, 5282, 5283.

The Veteran is currently assigned a 10 percent rating for bilateral pes planus with hallux valgus (or bunions) under DC 5276.  The Veteran contends that he suffers from severe pain in his bilateral feet that affects his activities of daily living, his recreational activity, and his employment.  The Veteran states that his severe pain has continued despite the use of a cane, treatment from a podiatrist, and the use of custom orthotic shoes.  

Under DC 5276, a 10 percent rating is assigned for moderate pes planus where the weight-bearing line is over or medial to the great toe, with inward bowing of the tendo Achilles, and with pain on manipulation and use of the feet; a 30 percent rating is assigned for severe bilateral pes planus where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; and a 50 percent rating is assigned for pronounced bilateral pes planus where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.

Further, the Board notes that VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

The Veteran underwent two VA examinations in relation to his increased rating claim.  The Veteran underwent a VA examination in March 2007.  The examiner noted that the Veteran has suffered from sharp, burning pain and stiffness of the bilateral feet.  The examiner stated that the Veteran did not have abnormal weight bearing, but did have an antalgic limping gait secondary to his service-connected back condition.  X-rays of the bilateral feet displayed bilateral bunion formation, hallux valgus, and pes planovalgus.  

In August 2010, the Veteran underwent another VA examination.  The 2010 examiner noted that the Veteran has also been diagnosed with plantar fasciitis of the bilateral feet.  The Veteran reported weakness of his feet, but denied swelling, heat, or redness.  He stated that he could only walk 1/4 of a mile and stand for 10-12 minutes due to pain in his feet.  The Veteran reported flare-ups of increased pain in his feet associated with prolonged standing or walking.  The Veteran reported using orthopedic inserts and a cane due to his condition.  The 2010 examiner reported that the Veteran's feet were negative for joint deformity, deviation, inflammation, or discoloration, and there were no signs of abnormal weight bearing such as calluses or abnormal shoe wear.  The Veteran was noted to have "moderate to severe" flattening of the arch of his feet bilaterally.  The Veteran was not able to squat or supinate, but had full range of motion.  Mild hallux valgus was also noted.  

With disability compensation claims, the Board is directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In light of findings above, the Board concludes that a 30 percent rating based upon DC 5276 is warranted.  Veteran has repeatedly indicated that he suffers from pain that limits his ability to perform activities of daily living.  The 2010 examiner provided objective evidence of marked deformity of the arches of the Veteran's bilateral feet and commented that they were moderately to severely flattened.  

While the Veteran has not suffered from swelling or displayed characteristic callosities, the Board notes that the Veteran has been reported to have an antalgic gait and uses a cane and custom orthopedic assistive devices due to his condition.  Further, when comparing the two evaluations that are potentially applicable, the Board finds that the Veteran's condition is more nearly approximated by the 30 percent criteria than the 10 percent criteria.  The Veteran has moderately to severely flattened arches, he has objective evidence of deformity of his feet, including x-rays that displayed pes planovalgus, and he reports fatigue and weakness that causes functional loss to a greater extent than what is contemplated by the current 10 percent rating.  After resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating based upon DC 5276 is warranted.

A higher evaluation of 50 percent is not warranted without evidence of pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  

While the Board notes that the Veteran suffers from hallux valgus, this condition has been described as mild and there is no history of resection of the metatarsal head of the toe or evidence of functional limitations that is the equivalent to amputation of the great toe.  Therefore, the Veteran would not warrant a separate compensable rating under DC 5280.

The Board has also considered whether the Veteran's bilateral flat feet would be more appropriately rated under Diagnostic Code 5284, to include separate ratings for each foot.  Here, the Veteran is service-connected for bilateral pes planus with bunion formation bilateral hallux valgus and pes planovalgus.  As stated above, Diagnostic Code 5276 rates bilateral, acquired flatfoot on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  Diagnostic Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule. In this case, the Board finds that the Veteran's service-connected bilateral flat feet disability is correctly rated under Diagnostic Code 5276 in keeping with the overall scheme for rating disabilities.  Furthermore, the Veteran has not been shown to have an overall severe foot disability.  While the flattening of the arches were noted to be "moderate to severe" the record reflects that the Veteran's condition did not result in abnormal weight bearing, deformity, deviation, or inflammation.  The Veteran was further noted to have full range of motion of the feet.  Accordingly, the Board finds that a rating under Diagnostic Code 5284 is not warranted.   

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation to determine whether a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected bilateral pes planus disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule contemplates painful motion, deformity, and resulting functional loss.  None of the Veteran's complaints are such that they are outside of the scope of these considerations.  Particularly, while the Veteran indicated that his foot condition affects his work, he did not indicate that it caused him to miss considerable time from work or undergo prolonged hospitalization.  

Therefore, the Veteran is entitled to a 30 percent rating for "severe" bilateral pes planus and is not entitled to a disability rating greater than 30 percent. 38 C.F.R. 4.3; 4.71a DC 5276.

Service Connection for Post-Operative Ilioinguinal Nerve Entrapment

In May 1988, the Veteran underwent a right inguinal hernia repair.  Subsequent to surgery, the Veteran suffered from recurrent pain in the right groin that increased over time.  Service treatment records from January 20, 1989 and February 3, 1989 indicate a diagnosis of possible nerve entrapment.  On February 24, 1989 the Veteran underwent exploratory right groin surgery due to right groin pain, which resulted in the transection of the ilioinguinal nerve.  Unfortunately, after this surgery, the Veteran continued to report pain in the area of his right groin and the surgical site.  

The Veteran exited service in September 1996 and filed for service connection for right groin pain and right hernia surgery in December 1997.  In July 1998, service connection was granted for right inguinal herniorrhaphy, which was given a noncompensable rating.  

The Veteran visited Reynolds Army Community Hospital (RACH) in August 2005 and reported recurrent right groin pain that had been present since a prior surgery.  The Veteran was assessed with groin (inguinal) pain and was prescribed medication for this condition.  In September 2005, the Veteran returned with complaints of recurrent groin pain.  He reported that he was having pain in his groin bilaterally, but the right side was worse than the left.  He had been taking medication but it was providing minimal relief and was causing sedation in the mornings.  His primary care physician took him off the medication and referred him to a pain specialist.  Due to this pain, the Veteran underwent an ilioinguinal nerve block.  However, right groin pain persisted after this procedure.   

In January 2007, the Veteran indicated that his right inguinal herniorrhaphy had worsened and that he wanted to claim service connection for service connection for post-operative ilioinguinal nerve entrapment, including as secondary to right inguinal herniorrhaphy.  

Accordingly, the Veteran was sent to a VA examination in March 2007.  The examiner reported the following:  

The claimant has been suffering from right inguinal herniorrhaphy.  The condition has existed since 1988.  The location of the condition is the groin area.  The current symptoms are pain in the surgical site that radiates into the right testicle.  He had the following treatment for his hernia condition: He had right ilioinguinal nerve entrapment release [in] 1989 with residuals of scar irritation and pain in the right groin area.
As a result of this examination, the Veteran was assigned a 10 percent rating for right inguinal herniorrhaphy, with residual scarring.  The 10 percent rating was granted "for a superficial scar that is painful on examination."

From January 2007 through the present, the evidence of record does not indicate that the Veteran has been diagnosed with nerve entrapment of the ilioinguinal nerve during this period.  Particularly, the Veteran was reported to have a possible hernia in February 2009, which was later assessed as "groin (inguinal) pain."  

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based upon the evidence of record, the only evidence that supports that the Veteran currently has nerve entrapment of the ilioinguinal nerve is the assertions of the Veteran.  While the Board understands that the Veteran is competent to report what he experiences through his five senses, such as pain, the Board finds that nerve entrapment is a complex disorder that is beyond the capability of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Further, the Veteran's contentions largely reflect that he had nerve entrapment in-service and that his service records should be considered in the determination of whether this condition is service-connected.   The Board concedes that the Veteran was assessed with possible nerve entrapment in-service for which he underwent exploratory surgery that resulted in the transection of the ilioinguinal nerve in 1989.  However, while it is documented that the still has pain in the area of this surgery, the Veteran has not been diagnosed with this condition since service, and the March 2007 VA examiner indicated that the 1989 surgery was for "right ilioinguinal nerve entrapment release." This indicates that the right ilioinguinal nerve was released and no contrary medical evidence has been offered indicating that the Veteran has a current ilioinguinal nerve entrapment disability.  

The Board does recognize that while the nerve may no longer be entrapped that the Veteran still complains of pain due to this injury, and that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, the Board contends that this pain is already assessed under his current 10 percent rating for right inguinal herniorrhaphy, with residual scarring.  The RO stated in the rating decision that granted this 10 percent rating "for a superficial scar that is painful on examination" after an examination that noted that the Veteran "had right ilioinguinal nerve entrapment release [in] 1989 with residuals of scar irritation and pain in the right groin area."  So while the Veteran is claiming service connection for residual groin pain regardless of how those symptoms are diagnosed or labelled, the Board contends that these symptoms are already considered by his currently service-connected right inguinal herniorrhaphy, with residual scarring.  As there are no separate and distinct manifestations of a nerve entrapment disability any separate service connection, would only result in pyramiding.  See 38 C.F.R. § 4.14 (2011); see also Estaban v. Brown, 6 Vet. App. 259 (1994). 

Additionally, to the extent that the Veteran is seeking service connection for complaints of pain that aren't specifically related to the current entrapment of the ilioinguinal nerve, the Board notes that pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

Consequently, the evidence of record weighs against a finding that has a current nerve disability that has causal origins in service.  There is no evidence that the Veteran has a current nerve disability, or that he has had one since filing his claim in January 2007.  Accordingly, the Board must deny the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate his claims; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a February 2007 letter, issued before the February 2008 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings and claims for service connection, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, his wife, and co-workers, and multiple VA examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation of 30 percent, but not greater than 30 percent, for bilateral pes planus with hallux valgus is warranted.

Service connection for post-operative ilioinguinal nerve entrapment, including as secondary to right inguinal herniorrhaphy is denied.  


REMAND

Review of the record reflects that further development is necessary regarding the Veteran's claims for service connection for benign prostatic hyperplasia and a headache disorder.

Regarding the Veteran's claim of service connection for benign prostatic hyperplasia, the Veteran's service treatment records indicate that on January 20, 1989 the Veteran's prostate was noted to be 15 cm.  Although no diagnosis was reported, the Veteran indicates that he was informed at that time that he had a benign enlarged prostate (or benign prostatic hyperplasia).  The Board notes that the Veteran is competent to report a contemporaneous diagnosis by a physician.  However, several subsequent records indicate that the Veteran may not currently suffer from his condition.  Prostate examinations in March 1999 and August 2000 indicate that the Veteran's prostate was "smooth and not enlarged."  Other more recent documents indicate that the Veteran has a history of an enlarged prostate, but it is unclear if the condition was originally misdiagnosed, has subsequently resolved, or was missed in these subsequent examinations.  Therefore, the Veteran must be examined for the presence of a current enlarged prostate or benign prostatic hyperplasia.  

Additionally, the Veteran's claim for service connection for headaches requires further development prior to adjudication by the Board.  The Board notes that the VA opinion regarding the etiology of the Veteran's current headache disorder does not discuss the Veteran's service treatment records from March 1989, which indicate symptoms of headaches, dysarthria and spasms and concluded with an impression of probable muscle contraction headache or April 1989 record that continued to note the presence of muscle contraction headaches.  Further, the June 2008 records from Reynolds Army Community Hospital, which indicates that the Veteran's current headaches have occurred with facial spasms and weakness.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask him to specify all medical care providers who treated him for benign prostatic hyperplasia and his headache disorder. The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. After any identified records have been obtained, schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of the claimed benign prostatic hyperplasia.  The examiner must review the claim file and should note that review in the report.

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that benign prostatic hyperplasia is related to the Veteran's service in any way.  The examiner must comment upon the notation of a prostate measuring 15 cm provided in service on January 20, 1989.   If benign prostatic hyperplasia is attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  

The examiner must provide a rationale for any opinions provided.

3. After any identified records have been obtained, schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of the claimed headache disorder: to include migraine headaches. The examiner must review the claim file and should note that review in the report.

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder is related to the Veteran's service in any way.  The examiner must comment upon the Veteran's service treatment records from March 1989 and April 1989, which indicates an impression of probable muscle contraction headache, and the June 2008 records from Reynolds Army Community Hospital. If the examiner determines that the Veteran's current headache disorder, to include migraine headaches are attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  

The examiner must provide a rationale for any opinions provided. 

4. Finally, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


